Title: To James Madison from Thomas Jefferson, 18 November 1804
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Nov. 18. 04.
I send you 2. sheets of my common place, because on the 5. last pages of them are my abridgments of certain Admiralty cases interesting to us, with some observations; it will be well that we mutually understand how far we go together, & what consequently we may propose with joint satisfaction. I think the English practice of not requiring a prize to be hazarded further than to the nearest neutral port is so much for the interest of all weak nations that we ought to strengthen it by our example, & prevent that change of practice which Sr. W. Scott seems to be aiming at; evidently swayed by considerations of the interest of his nation.
 